Citation Nr: 0843331	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  02-14 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected right knee chondromalacia patella, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for service-
connected left knee chondromalacia patella, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in May 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  Following the hearing, the Board remanded the case 
in August 2007 for additional development.


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia patella is 
manifested by severely limited mobility, an antalgic gait, 
slight limitation of motion, use of a knee brace and cane, 
and use of both prescription and over-the-counter pain 
medication.

2.  The veteran's left knee chondromalacia patella is 
manifested by severely limited mobility, an antalgic gait, 
slight limitation of motion, use of a knee brace and cane, 
and use of both prescription and over-the-counter pain 
medication.

3.  The evidence does not show that the veteran's bilateral 
chondromalacia patella is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for limitation of right knee motion due to 
chondromalacia patella have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
and 5261 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for limitation of left knee motion due to 
chondromalacia patella have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
and 5261 (2008).

3.  The criteria for a separate 30 percent disability rating 
under Diagnostic Code 5257 for right knee instability due to 
chondromalacia patella are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008); 
VAOPGCPREC 23-97; VAOPGCPREC 09-98.

4.  The criteria for a separate 30 percent disability rating 
under Diagnostic Code 5257 for left knee instability due to 
chondromalacia patella are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008); 
VAOPGCPREC 23-97; VAOPGCPREC 09-98.

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that his 
bilateral knee symptomatology is more severe than that 
contemplated by the 10 percent ratings currently assigned for 
each knee.  He specifically contends that an increased rating 
is warranted because his knee problems have led to multiple 
surgeries, significantly limit his mobility, and require the 
use of knee braces and a cane.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision regarding each of the veteran's increased initial 
rating claims.

I. Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See generally Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The RO clearly advised the veteran of each of the elements 
required by Pelegrini II by way of letters dated in May 2001, 
December 2002, April 2005, and April 2006.  In the instant 
case, however, the veteran is challenging the initial 
evaluation assigned for his bilateral knee disability 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) held that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Id. at 490-91.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has also been identified and 
obtained, to the extent possible.  The evidence of record 
includes extensive VA treatment records, the reports of 
multiple VA examinations, and the transcript of a May 2007 
hearing before the undersigned.  Following the May 2007 
hearing, the veteran submitted additional private treatment 
records, including those from Dr. Steven Lyons.  He has 
waived RO consideration of such evidence.  See 38 C.F.R. § 
20.1304(c) (2008).  Otherwise, the veteran and his 
representative have not identified any other outstanding 
relevant evidence.

In short, the Board finds that VA has satisfied its duties to 
notify and assist.  Additional development efforts at this 
time would only result in unnecessary delay.  Thus, the Board 
will proceed with adjudication.

II. Claims for an increased initial rating

The veteran was initially granted service connection for 
right and left knee chondromalacia patella in an October 2001 
rating decision.  This appeal is the result of his 
disagreement with the initial 10 percent rating assigned for 
each knee.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The veteran's right knee chondromalacia patella is currently 
evaluated as 10 percent disabling under Diagnostic Code 5261, 
which provides disability ratings based on limitation of 
extension.  His left knee chondromalacia patella is currently 
evaluated as 10 percent disabling under Diagnostic Code 5260, 
which provides disability ratings based on limitation of 
flexion.  After reviewing the medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
assignment of a higher disability rating under Diagnostic 
Codes 5260 and 5261.  

While the veteran's bilateral knee disability has been 
productive of slight limitation of motion, such limitation is 
not severe enough to warrant a higher evaluation under either 
of these diagnostic codes.  A 10 percent evaluation under 
Diagnostic Code 5260 requires knee flexion limited to 45 
degrees or less, and a 20 percent evaluation requires knee 
flexion limited to 30 degrees.  However, the most limited 
flexion the veteran has exhibited for either knee throughout 
the course of this appeal is to 100 degrees.  Moreover, a 10 
percent evaluation under Diagnostic Code 5261 requires 
limitation of knee extension to 10 degrees or more, and a 20 
percent evaluation requires limitation of knee extension to 
15 degrees or more.  While the veteran exhibited limitation 
of right knee extension to 10 degrees on VA examination in 
August 2001, the remainder of the medical record shows right 
knee extension limited to two degrees or less.  The vast 
majority of range of motion measurements show normal right 
knee extension.  Left knee extension has also routinely been 
normal, with the exception of one measurement where it was 
limited to 5 degrees - still not enough to warrant a higher 
evaluation under Diagnostic Code 5261.  Because the veteran 
has not exhibited knee flexion limited to 30 degrees or 
limitation of knee extension to 15 degrees or more, there is 
no basis for a schedular rating in excess of 10 percent under 
Diagnostic Codes 5260 or 5261 for the veteran's left and 
right knee disabilities.

As the veteran is not entitled to a higher rating under 
Diagnostic Codes 5260 and 5261, the Board has also considered 
the potential applicability of other diagnostic codes 
pertaining to the knee.  Diagnostic Codes 5256, 5258, 5259, 
5262, and 5263 are not applicable in the instant case because 
the medical evidence of record does not demonstrate 
ankylosis, dislocation of the semiulnar cartilage, malunion 
of the tibia and fibula, or genu recurvatum.  The Board does, 
however, believe a separate rating for each knee (in addition 
to the 10 percent ratings currently assigned under Diagnostic 
Codes 5260 and 5261) is warranted under Diagnostic Code 5257.  
Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability of the knee and provides a 10 percent 
rating for "slight" symptoms, a 20 percent rating for 
"moderate" symptoms, and a 30 percent rating for "severe" 
symptoms.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
09-98 (August 14, 1998).

Although several of the veteran's VA examination reports are 
negative for knee instability or subluxation, the veteran has 
routinely complained of bilateral knee buckling and giving 
way.  The medical record also shows that he has used 
bilateral knee braces and a cane for many years to assist 
with ambulation.  VA outpatient treatment records from July 
2004 note that the veteran uses a cane "to stabilize 
walking."  Treatment records from May 2006 likewise reflect 
a physician's recommendation that the veteran continue to use 
hinged knee braces "for stability."  An August 2001 VA 
examination report also notes that the veteran has 
"significant instability."  Given the veteran's reports of 
instability in the form of knee buckling and giving way, 
together with his use of assistive devices to promote knee 
stability, a separate rating is warranted under Diagnostic 
Code 5257  

After reviewing the medical record, the Board believes that 
the veteran has exhibited "severe" symptoms so as to 
warrant a 30 percent rating for each knee under Diagnostic 
Code 5257.  As outlined above, the veteran has regularly used 
bilateral knee braces and a cane to assist with ambulation 
for many years.  Such assistive devices were prescribed by 
the veteran's VA physicians following his repeated complaints 
of knee pain, locking, giving way, and history of falls.  
The veteran's private and VA treatment records also routinely 
note his limited ability to kneel, squat, bend, or negotiate 
stairs secondary to knee pain.  VA treatment records from 
September 2000 specifically note that the veteran should 
"avoid prolonged standing or walking," "minimize the 
amount of climbing or squatting performed," and that he 
should try to "elevate his legs 10-15 minutes after each 
hour of standing."  The August 2001 VA examiner likewise 
reported that the veteran cannot climb stairs and that he has 
difficulty with heavy physical activity.  Treatment records 
from Dr. Lyons together with the reports of VA examinations 
in August 2001 and November 2004 also note that the veteran 
has an antalgic gait and walks with a limp secondary to knee 
pain.  

The veteran's bilateral knee disability has also resulted in 
significant problems with mobility and ambulation.  On VA 
examination in August 2001, the veteran indicated that he 
could walk only 50 yards before having to stop due to knee 
pain.  Treatment records from mid-2007 note that the veteran 
was able to walk his dog each day, but only for three blocks.  
At his Board hearing, the veteran indicated that on occasion 
his mobility is limited to half a block secondary to knee 
pain.  See Board Hearing Tr. at 5.  Recent treatment records 
from Dr. Lyons dated in early 2008 note that the veteran 
walks housebound only and that he uses an electric cart at 
the store.  Treatment records from July 2008 further indicate 
that the veteran's bilateral knee disability has started to 
interfere with his activities of daily living.

It also appears that the veteran's bilateral knee condition 
has resulted in several surgeries over the years, including 
left knee arthroscopies in June 2007 and March 2008, together 
with a left knee total arthroplasty in July 2008.  Treatment 
records from Dr. Lyons also indicate that a right knee 
arthroplasty will be required in the near future.  Moreover, 
it appears from the veteran's outpatient treatment records 
that his bilateral knee condition has required the frequent 
use of both prescription and over-the-counter pain 
medication.

Given the veteran's significantly limited mobility due to 
knee pain and his history of three left knee surgeries with 
an upcoming right total knee arthroplasty, the Board believes 
that "severe" impairment consistent with a 30 percent 
rating under Diagnostic Code 5257 has been demonstrated for 
each knee.  

The Board has also considered whether a higher rating for 
either knee is warranted for functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 
38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The DeLuca factors do, however, apply to Diagnostic Codes 
5260 and 5261, as those diagnostic code focus on limited 
motion.  Although the veteran has routinely complained of 
increased pain and fatigability on prolonged use of his 
knees, such has apparently not resulted in any significant 
additional range of motion limitation.  The November 2005 and 
September 2007 VA examiners specifically noted that there was 
no change in range of motion after repetitive movement.  
While some additional limitation of motion was noted on 
repetitive movement and during flare-ups on VA examination in 
August 2001 and February 2004, such was noted to result in 
only a 10-20 percent reduction in range of motion.  As noted 
above, the most limited flexion demonstrated by the veteran 
throughout the course of the appeal is to 100 degrees.  
Extension has typically been normal, with only one 
measurement on VA examination in August 2001 showing 
extension limited to a compensable 10 degrees.  Given these 
measurements, even if the veteran did experience an 
additional 10-20 percent limitation of motion after repeated 
movement or during flare-ups, his range of motion would not 
approximate the criteria for greater than a 10 percent rating 
under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a 
(2007)(providing a 20 percent rating under Diagnostic Code 
5260 where flexion is limited to 30 degrees and a 20 percent 
rating under Diagnostic Code 5261 where extension is limited 
to 15 degrees).  Because additional limitation of motion on 
repeated use which approximates the criteria for a higher 
rating has not been objectively demonstrated, an even higher 
schedular rating is not warranted under DeLuca.  Moreover, to 
the extent that the veteran complains of the inability to 
walk or stand for prolonged periods, such has already been 
contemplated in the current 10 percent rating in effect for 
each knee under Diagnostic Codes 5260-61, and the separate 
30 percent rating the Board has assigned for each knee under 
Diagnostic Code 5257.

The Board has also considered whether staged ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (holding that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged 
ratings").  However, at no time during the relevant appeal 
period has the veteran met or nearly approximated the 
criteria for greater than a 10 percent rating for either knee 
under Diagnostic Codes 5260 or 5261.  While the veteran has 
some limitation of bilateral knee motion, such has not 
approximated the criteria for greater than a 10 percent 
rating for each knee at any time since the grant of service 
connection.  With respect to Diagnostic Code 5257, the 
veteran's limited mobility due to knee pain, his use of 
assistive devices such as a brace and cane, and his history 
of falls due to knee buckling and giving way are all of long-
term duration.  Accordingly, staged ratings are not for 
application in the instant case.

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  Ordinarily, the VA 
Schedule for Rating Disabilities will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2008).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected bilateral knee disability.  The record does 
not show that the veteran has required frequent 
hospitalization for his knee condition.  While the veteran 
was briefly hospitalized following his three knee surgeries, 
the vast majority of treatment has been conducted on an 
outpatient basis.  Moreover, these hospitalizations are 
already contemplated in the separate 30 percent ratings that 
are being assigned pursuant to this decision.

Marked interference with employment, beyond that contemplated 
by the schedular criteria, has also not been demonstrated.  
Although the veteran is currently retired, the Board 
acknowledges that his bilateral knee disability would likely 
have an adverse effect on employment.  As noted above, the 
veteran's knee condition has resulted in the regular use of 
knee braces and a cane.  He also walks with an antalgic gait 
and has significantly limited mobility.  While the Board 
accepts that these symptoms may make employment problematic, 
decreased mobility of the type outlined above is not 
reflective of any factor which takes the veteran outside of 
the norm.  The rating schedule sets forth percentage ratings 
that represent the average impairment in earning capacity 
resulting from disabilities.  See 38 C.F.R. § 4.1 (2007).  In 
the instant case, the veteran's degree of occupational 
impairment is specifically contemplated in the 30 percent 
rating for each knee the Board has assigned under Diagnostic 
Code 5257 and the 10 percent rating assigned for each knee 
under Diagnostic Code 5003.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

In short, the evidence does not support the proposition that 
the veteran's service-connected bilateral knee disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a rating in excess 
of 10 percent for limitation of motion have not been met for 
either knee.  The Board has, however, concluded that a 
separate 30 percent rating under Diagnostic Code 5257 is 
warranted for each knee.  The appeal is granted to that 
extent.


ORDER

Entitlement to a rating in excess of 10 percent for 
limitation of right knee motion due to chondromalacia patella 
is denied.  

Entitlement to a separate disability evaluation of 30 percent 
under Diagnostic Code 5257 for right knee instability due to 
chondromalacia patella is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
limitation of left knee motion due to chondromalacia patella 
is denied.  

Entitlement to a separate disability evaluation of 30 percent 
under Diagnostic Code 5257 for left knee instability due to 
chondromalacia patella is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


